The court incorporates by reference in this paragraph and adopts as the findings and analysis
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




        Dated: September 30 2019




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

   In Re:                                                      )        Case No. 17-53013
                                                               )
   Eno Iftiu,                                                  )        Chapter 7
                                                               )
                             Debtor.                           )        Adv. Pro. No. 18-05024
                                                               )
   Torono Lowery and                                           )        Judge John P. Gustafson
   Niles Froyo, LLC,                                           )
                                                               )
                             Plaintiffs,                       )
   v.                                                          )
                                                               )
   Eno Iftiu,                                                  )
                                                               )
                             Defendant.

                          MEMORANDUM OF DECISION AND ORDER
        This Adversary Proceeding is before the court on Plaintiffs Torono Lowery and Niles
Froyo, LLC’s 1 (“Plaintiffs”) Complaint against Defendant-Debtor Eno Iftiu (“Defendant-



1/ Plaintiff Niles Froyo, LLC is an entity created and wholly owned by Plaintiff Torono Lowery.




18-05024-jpg        Doc 31      FILED 09/30/19          ENTERED 09/30/19 16:15:16                 Page 1 of 18
Debtor”). In their Complaint, Plaintiffs 2 sought a finding that Defendant-Debtor owes them in
excess of $200,000.00 as a debt related to a transfer of a frozen yogurt business that allegedly
violated the Ohio Business Opportunity Purchasers Protection Act (“OBOPPA” or the “Act”), and
a determination that said $200,000.00 debt is nondischargeable under 11 U.S.C. §§523(a)(2)(A),
(a)(4), and (a)(6). 3 This proceeding is now before the court for decision after a trial was held on
March 6 and 7, 2019. 4 Per the court’s request, both Plaintiffs and Defendant-Debtor filed post-
trial briefs. [Doc. #30; Case No. 18-05023, Doc. #24]. 5
         This Adversary Proceeding was transferred to this Western Division court on December 3,
2018 from its Eastern Division counterpart. [Doc. #18]. The court has jurisdiction over this
proceeding pursuant to 28 U.S.C. §§ 1334, 157(a), and General Order 2012-7 of the United States
District Court for the Northern District of Ohio. Proceedings to determine the dischargeability of
debts are core proceedings that bankruptcy courts may hear and decide. 28 U.S.C. §157(b)(1) and
(b)(2)(I). With regard to Plaintiffs’ OBOPPA claim, the parties orally consented to this court’s
jurisdiction over the claims in this case at the trial held on March 6 and 7, 2019.
         This Memorandum of Decision constitutes the court’s findings of fact and conclusions of
law pursuant to Federal Rule of Civil Procedure 52, made applicable to this adversary proceeding
by Federal Rule of Bankruptcy Procedure 7052. Regardless of whether specifically referred to in
this Memorandum of Decision, the court has examined all the submitted materials, weighed the
credibility of witnesses, considered all of the admitted evidence, 6 and reviewed the entire record


2/ Though Plaintiff Torono Lowery’s wife, Heather Lowery, is not a named plaintiff in this case, the court will refer
to both as Plaintiffs throughout this opinion for ease of reference.

3/ Despite outlining claims under §523(a)(4) and (a)(6) in their Complaint, Plaintiffs’ post-trial brief argues solely
under §523(a)(2)(A). Because the court finds that Plaintiffs prevail on their §523(a)(2)(A) claim, the court will not
address §523(a)(4) and (a)(6).

4/ The parties stipulated to holding an administratively consolidated trial at which both Plaintiffs and the plaintiffs
in Case No. 18-05023 participated. For purposes of this Memorandum of Decision, the court will only refer to
material relevant to Plaintiffs’ claims against Defendant-Debtor.

5/ Defendant-Debtor appears to have filed his post-trial brief only in Case No. 18-5023. However, “[m]atters of
docket control…are within the sound discretion of the [trial] court,” Eng’g & Mfg. Servs., LLC v. Ashton, 387
Fed.Appx. 575, 582 (6th Cir. 2010)(citing Jones v. Northcoast Behavioral Healthcare Sys., 84 Fed.Appx. 597, 599
(6th Cir. 2003); In re Air Crash Disaster, 86 F.3d 498, 516 (6th Cir. 1996)), and the court will utilize Defendant-
Debtor’s briefing in this case despite any procedural defects.

6/ Plaintiffs’ admitted exhibits are referred to as [Pl. Ex. __] and Defendant-Debtor’s admitted exhibits via [Def.
Ex. __].
                                                           2




18-05024-jpg         Doc 31       FILED 09/30/19           ENTERED 09/30/19 16:15:16                   Page 2 of 18
in the case. Based upon that review, and for the reasons discussed below, the court will decline to
decide Plaintiffs’ OBOPPA claim and will dismiss it without prejudice because it raises novel
issues of Ohio franchise law that are best resolved by Ohio courts. 7 See, 28 U.S.C. §§1334(c)(1).
However, the court finds that any debt owed to Plaintiffs by Defendant-Debtor 8 arising out of the
disputed Niles frozen yogurt store transaction is nondischargeable under 11 U.S.C. §523(a)(2)(A)
because Defendant-Debtor made numerous fraudulent misrepresentations and omissions incident
to that transaction.
                                            FINDINGS OF FACT
        Heather Lowery, the wife of Plaintiff Torono Lowery, first began discussing a frozen
yogurt business deal with Defendant-Debtor Eno Iftiu at a family birthday party in July of 2015.
Defendant-Debtor, an individual with experience running frozen yogurt stores under the trade
name “#Froyo,” is married to Heather Lowery’s cousin, Brandi Iftiu. Despite having no previous
experience with running a business, Plaintiff Torono Lowery and Heather Lowery expressed an
interest in purchasing a frozen yogurt store from Defendant-Debtor, who represented that he could
get Plaintiffs a good deal because of his business relationship with the owner of various Menchies
frozen yogurt stores. Defendant-Debtor represented that he was purchasing Menchies frozen
yogurt stores from Stark Enterprises and could sell one of those stores to Heather Lowery and her


7/ The Sixth Circuit Court of Appeals described the decisional duties of bankruptcy courts in the
nondischargeability context as follows:

        Although we have held that a bankruptcy court may enter final judgment on the amount of a
        nondischargeable claim, In re Hart, 564 Fed.Appx. 773, 776 (6th Cir.2014), we have never held that
        it must do so. Bankruptcy courts sit in equity. See Norwest Bank Worthington v. Ahlers, 485 U.S.
        197, 206, 108 S.Ct. 963, 99 L.Ed.2d 169 (1988). Courts of equity with jurisdiction over the parties
        to a controversy generally “decide all matters in dispute and decree complete relief,” Alexander v.
        Hillman, 296 U.S. 222, 242, 56 S.Ct. 204, 80 L.Ed. 192 (1935)—even matters that could also be
        decided by courts of law, Porter v. Warner Holding Co., 328 U.S. 395, 399, 66 S.Ct. 1086, 90 L.Ed.
        1332 (1946). So long as it is exercising that power within the bounds of the Bankruptcy Code (and
        the Constitution, Stern v. Marshall, 564 U.S. 462, 131 S.Ct. 2594, 2620, 180 L.Ed.2d 475 (2011)),
        a bankruptcy court may answer the nondischargeability question without deciding the value of the
        claim. See 11 U.S.C. § 105(a); In re Granger Garage, Inc., 921 F.2d 74, 77 (6th Cir.1990).

Leonard v. RDLG, LLC (In re Leonard), 644 Fed.Appx. 612, 620 (6th Cir. March 28, 2016). The court will follow
Leonard by answering Plaintiffs’ nondischargeability question without deciding the amount of debt owed to them by
Defendant-Debtor.

8/ Because the court declines to decide Plaintiffs’ OBOPPA claim, and Plaintiffs have not raised any other
independent claims for damages, the court is unable to set or determine the amount of the debt owed Plaintiffs by
Defendant-Debtor in connection with the Niles frozen yogurt store transaction. The liquidation of the Plaintiffs’
claim for damages may be pursued in state court.
                                                         3




18-05024-jpg        Doc 31       FILED 09/30/19          ENTERED 09/30/19 16:15:16                  Page 3 of 18
husband. Two Menchies locations, one in Niles, Ohio and one in Boardman, Ohio, were the focus
of the discussion between Defendant-Debtor and Heather Lowery.
       Later in July of 2015, the Lowerys and Defendant-Debtor discussed the details of their
potential deal while meeting at various restaurants around Cleveland and Youngstown. Defendant-
Debtor reiterated that he was in the process of purchasing various Menchies stores and rebranding
them as #Froyo stores, one of which Plaintiffs and Heather Lowery could buy from Defendant-
Debtor and operate under the #Froyo tradename. Defendant-Debtor represented that the Niles
frozen yogurt location was particularly profitable, that he had seen “the numbers” for the Niles
location, and that it performed similarly to his #Froyo stores located in the Columbus, Ohio area.
       At the first meeting, Defendant-Debtor informed the Lowerys that he was unsure how
much it would cost Plaintiffs to purchase the Niles location from him. At a meeting at a Niles area
Panera Bread later in July of 2015, Defendant-Debtor provided Plaintiffs with “the numbers” for
the Niles location that he had obtained from Stark Enterprises. [Pl. Ex. 18]. Defendant-Debtor
presented that document, a summary of the 2014 sales figures and 2015 sales projections for the
Niles Menchies location, as an estimate of what Plaintiffs could earn if they were to purchase the
Niles location and operate it under the #Froyo tradename. Plaintiffs regarded the provided
projections as part of an exciting prospect, and elected to pursue the business opportunity with
Defendant-Debtor. Defendant-Debtor also represented that when he rebranded his Columbus
stores from Menchies to #Froyo, he did not have a problem and that, were Plaintiffs to purchase
and operate the Niles location similarly, they would not have a problem with the brand switching
either. At no point were Plaintiffs advised by Defendant-Debtor of the risks associated with a
branding change.
       At a meeting in a Brecksville, Ohio Bob Evans restaurant in August of 2015, the parties
discussed how much Plaintiffs would pay to purchase the Niles location from Defendant-Debtor.
Defendant-Debtor informed Plaintiffs that he was currently in negotiations with Stark Enterprises
regarding his bulk deal purchase of Menchies locations, that another party was interested in the
Niles location, and that Plaintiffs would have to pay a purchase price of $135,000.00. Heather
Lowery testified that Defendant-Debtor represented to Plaintiffs that he would not be making any
money from his transaction with Plaintiffs because Plaintiffs were family, and that Plaintiffs
needed to act quickly if they wanted to take advantage of the deal. While Plaintiffs considered
Defendant-Debtor a member of their family, Defendant-Debtor testified at trial that he regarded

                                                4



18-05024-jpg     Doc 31     FILED 09/30/19      ENTERED 09/30/19 16:15:16           Page 4 of 18
the Niles location transaction as little more than a transaction between unrelated parties.
        During a meeting in mid-August of 2015 at which Plaintiffs were introduced to Defendant-
Debtor’s attorney, Ashraf Abbas (“Mr. Abbas”), Plaintiffs and Defendant-Debtor came to an
agreement and moved forward on the Niles yogurt store transaction with the understanding that
Mr. Abbas would assist with the creation of a limited liability company for Plaintiffs in order to
effectuate the deal.
        On August 27, 2015, Plaintiffs and Defendant-Debtor, through their respective LLCs, 9
executed the following documents (“Documents”) to effectuate Plaintiffs’ purchase of the Niles
frozen yogurt store from Defendant-Debtor: 1) a Purchase Agreement (“Purchase Agreement”)
outlining Plaintiffs payment of $135,000.00 in exchange for the Niles frozen yogurt store,
including the equipment, fixtures, furnishings, and the right to occupy the Niles store’s premises
[Pl. Ex. 5]; 2) a cognovit Promissory Note (“Promissory Note”) detailing Plaintiffs’ responsibility
to make monthly payments to Defendant-Debtor totaling $55,000.00, the balance of the purchase
price that remained after Plaintiffs made an initial down payment of $80,000.00 [Pl. Ex. 6]; and 3)
a Joint Venture Agreement stating that, in exchange for Plaintiffs’ payment of $80,000.00,
Plaintiffs’ promise to reimburse Defendant-Debtor’s legal fees arising out of the joint venture, and
promise to pay monthly royalties as a percentage of the Niles store’s gross sales, Plaintiffs would
obtain from Defendant-Debtor the right to operate the Niles frozen yogurt business under the
#Froyo tradename. [Pl. Ex. 7].
        As of August 27, 2015, Defendant-Debtor Eno Iftiu had not yet purchased the assets he
was selling. The transfer from the Stark Enterprises-owned LLC, Yogurt Treats Niles, LLC, did
not occur until September 19, 2015. [Pl. Exs. 14, 15]. Moreover, there is no evidence that
Defendant-Debtor Eno Iftiu ever transferred the assets from his name to his entity, EVI Holdings,
LLC, that purportedly transferred the Niles frozen yogurt store’s assets to Plaintiffs.
        The Joint Venture Agreement contained an integration clause, stating that “[t]his
Agreement constitutes the entire understanding of the Parties,….” [Pl. Ex. 7, p. 6]. Notably,
Defendant-Debtor never provided Plaintiffs with any disclosures regarding his financial condition,
the financial condition of EVI Holdings, LLC, or the financial condition of his other frozen yogurt


9/ Plaintiffs utilized Niles Froyo, LLC and Defendant-Debtor utilized EVI Holdings, LLC. Defendant-Debtor is the
sole owner of EVI Holdings, LLC. However, EVI Holdings, LLC had no ownership interest in the assets of the
Niles frozen yogurt business at the time the Documents were executed and the initial down payment was made.

                                                       5



18-05024-jpg       Doc 31       FILED 09/30/19         ENTERED 09/30/19 16:15:16                Page 5 of 18
locations. At trial, Defendant-Debtor revealed that, as of August 27, 2015, most of his prior frozen
yogurt stores had closed 10 and that, by the time Plaintiffs closed the Niles #Froyo location, it was
the last remaining frozen yogurt operation with which Defendant-Debtor had been involved.
         Plaintiffs believed that they were entering into a franchise relationship with Defendant-
Debtor, and knew that he had been advertising franchise opportunities via his hashtagfroyo.com
website. [Pl. Ex. 13]. Further, at one of the meetings of the parties, Defendant-Debtor presented
Plaintiffs with a document that detailed various franchise fee arrangements in the frozen yogurt
industry, and at the bottom, it stated ”Our Franchise Fee…6% After 6 months-1 Year,” and “Will
not start taking out fee until YOU are taking out money.” [Pl. Ex. 18.2]. In early 2016, Defendant-
Debtor also provided Plaintiffs with a document entitled “#FROYO Premium Frozen Yogurt
Operations Manual” that included among its instructions the following statement: “This
Operations Manual is intended to explain the day-to-day operations of your very own #FROYO
franchise.” [Pl. Ex. 12, p. 3].
         As part of the sale, Defendant-Debtor was to provide Plaintiffs with assistance in running
the Niles frozen yogurt store. He did inform Plaintiffs where they could buy the necessary supplies,
and that they could purchase #Froyo signage through him and his connections. Defendant-Debtor
represented to Plaintiffs that they would likely get a good deal on frozen yogurt supplies if they
purchased them from the same supplier he used for his other #Froyo stores. Although Plaintiffs
operated the Niles frozen yogurt store until August of 2017, Defendant-Debtor testified that he
was last in the Niles store sometime in 2016.
         In terms of the representations made by Defendant-Debtor in the Purchase Agreement, Eno
Iftiu warranted that he, through his LLC, was the owner of the equipment, furnishings and other
property located at the Niles frozen yogurt store [Pl. Ex. 5, p. 1] and that the assets described in
the purchase agreement were sold free and clear of all third-party liabilities, obligations, liens, and
encumbrances. [Id.]. Plaintiffs would later discover that neither Defendant-Debtor nor his LLC


10/ Specifically, Defendant-Debtor revealed that both of his stores in the Columbus area, his first frozen yogurt
ventures, had closed because they were unprofitable and that he was sued for fraud by his former business partner’s
mother for a loan she provided for the initial build-out of one of those Columbus locations. Defendant-Debtor also
testified that the #Froyo location he opened near the University of Akron had never been profitable and that, as of the
date of his bankruptcy filing, he still owed debts related to that location’s closure. As for Defendant-Debtor’s smoothie
operation in Cuyahoga Falls, he averred that it had been profitable, but that he had sold it less than two years after
opening because he no longer wanted to run his own business.


                                                           6



18-05024-jpg         Doc 31       FILED 09/30/19           ENTERED 09/30/19 16:15:16                   Page 6 of 18
owned the Niles frozen yogurt store’s assets at the time the parties executed the Purchase
Agreement, and that the assets described in the Purchase Agreement were actually encumbered by
a perfected security interest held by a Stark Enterprises-owned entity, Yogurt Treats Niles, LLC.
       Plaintiffs paid Defendant-Debtor $80,000.00 on September 2, 2015. [Pl. Ex. 8]. Although
they expected to open the Niles store within a few weeks of making the down payment, Plaintiffs
were unable to obtain possession of and open the Niles store until December 12, 2015. Further,
despite paying Defendant-Debtor $7,695.00 on October 2, 2015 for signage and other #Froyo
expenses [Pl. Ex. 18.3], Plaintiffs did not obtain #Froyo signage until February of 2016. Between
opening on December 12, 2015 and obtaining signage in February of 2016, the Niles frozen yogurt
store operated beneath a temporary banner. Heather Lowery testified that she learned how to
operate the frozen yogurt store from the employees that remained at the Niles store after their
transaction with Defendant-Debtor.
       Sales at the Niles frozen yogurt store were not in line with the Stark Enterprises figures
Defendant-Debtor had provided. Instead of generating annual sales of $260,000.00, the Niles
frozen yogurt store only generated a total of $250,945.68 in sales during the 21 months Plaintiffs
operated the store. Plaintiffs kept the Niles store running by accepting cash gifts from relatives
and by utilizing their personal credit. The Niles frozen yogurt store closed in August of 2017. At
that time, Plaintiffs had paid Defendant-Debtor a total of $95,535.32, including the $80,000.00
down payment, Plaintiffs’ two payments under the Promissory Note, and $7,695.00 for signage
and other costs.
       Defendant-Debtor filed the underlying Chapter 7 case on December 19, 2017. [Case No.
17-53013, Doc. #1]. On Schedule E/F, Defendant-Debtor listed Torono Lowery as being owed an
unsecured debt in an “Unknown” amount. [Id., p. 25].
       Plaintiffs filed a Complaint against Defendant-Debtor on April 16, 2018, initiating this
adversary proceeding. [Doc. #1]. At the trial held on March 6 and 7, 2019, the parties presented
testimony from: 1) Heather and Torono Lowery, the couple that attempted to operate the Frozen
Yogurt Business after they entered into the Niles frozen yogurt store transaction with Defendant-
Debtor; 2) Steve Coven (“Mr. Coven”), representative of Stark Enterprises, the owner of Plaintiffs;
3) Defendant-Debtor Eno Iftiu; and 4) Stanley Dub, an attorney who assisted the Lowerys with the
filing of a Trumbull County lawsuit against Defendant-Debtor. At the close of trial on March 7,
2019, Plaintiffs’ Exhibits 1, 5 through 14, 14.1, 15, 16, 18, 18.1, 18.2, 18.3, 19 through 23 and

                                                7



18-05024-jpg       Doc 31   FILED 09/30/19      ENTERED 09/30/19 16:15:16           Page 7 of 18
Defendant-Debtor’s Exhibits A through K, M, and N were admitted into evidence without
objection.
                                     LAW AND ANALYSIS
I. The Ohio Business Opportunity Purchaser’s Protection Act
       Plaintiffs allege that the Joint Venture Agreement stands alone as an independent
agreement that qualifies as a “business opportunity plan” governed by OBOPPA. Plaintiffs further
allege that Defendant-Debtor’s misrepresentations and failure to follow OBOPPA’s disclosure
requirements violate the act and entitle them to damages. Upon review of the statute itself and
how Ohio courts have applied OBOPPA, the court declines to decide this novel issue of Ohio
franchise law. Thus, the court will dismiss Plaintiffs’ OBOPPA claim without prejudice.
       Because OBOPPA is an Ohio statute, and the Joint Venture Agreement/Purchase
Agreements are contracts governed by Ohio law. [Pl. Ex. 7, p. 5; Pl. E. 5, p. 3]. In interpreting
Ohio law, this bankruptcy court must apply the “law of the state's highest court.” Garden City
Osteopathic Hosp. v. HBE Corp., 55 F.3d 1126, 1130 (6th Cir. 1995); see also, Butner v. United
States, 440 U.S. 48, 55, 99 S.Ct. 914, 918, 59 L.Ed.2d 136 (1979)(“Property interests are created
and defined by state law. Unless some federal interest requires a different result, there is no reason
why such interests should be analyzed differently simply because an interested party is involved
in a bankruptcy proceeding.”).
       However, the Ohio Supreme Court has not had the opportunity to interpret OBOPPA, and
if “the state's highest court has not decided the applicable law, then the federal court [should]
ascertain the state law from ‘all relevant data.’” Garden City, 55 F.3d at 1130 (citations omitted);
Baumgart v. Alam (In re Alam), 359 B.R. 142, 147 (6th Cir. BAP 2006); Owensby v. City of
Cincinnati, 385 F.Supp.2d 626, 631 (S.D. Ohio 2004)(listing what may be analyzed as “relevant
data”, including lower state court opinions, federal court decisions, etc.). In Garden City, the Sixth
Circuit Court of Appeals quoted the following passage on “relevant data”:
       [W]e are mindful that an intermediate appellate court's judgment that announces a
       rule of law is a datum for ascertaining state law which is not to be disregarded by
       a federal court unless it is convinced by other persuasive data that the highest
       court of the state would decide otherwise.

Garden City, 55 F.3d at 1130 (quotation omitted).
       Ohio courts have stated, “[w]hen the language of a statute is plain and unambiguous and
conveys a clear and definite meaning there is no need for [a] court to apply rules of statutory
                                                  8



18-05024-jpg     Doc 31      FILED 09/30/19       ENTERED 09/30/19 16:15:16            Page 8 of 18
interpretation. State v. Kreischer, 109 Ohio St.3d 391, 394, 848 N.E.2d 496, 498 (Ohio
2006)(citing State v. Muncie, 91 Ohio St.3d 440, 447, 746 N.E.2d 1092 (Ohio 2001); Symmes Twp.
Bd. Of Trustees v. Smyth, 87 Ohio St.3d 549, 553, 721 N.E.2d 1057 (Ohio 2000)). In other words,
“[s]tatutory interpretation involves an examination of the words used by the legislature in a statute,
and when the General Assembly has plainly and unambiguously conveyed its legislative intent,
there is nothing for a court to interpret or construe, and there, the court applies the law as written.”
Id. at 394, 848 N.E.2d at 498.
        Under Ohio law, the purpose of contract interpretation is to give effect to the intent of the
parties. Sunoco Inc. (R & M) v. Toledo Edison Co., 129 Ohio St.3d 397, 404, 953 N.E.2d 285, 292
(Ohio 2011). In pursuit of that purpose, courts begin with the plain meaning of the contract’s terms
and look to the contract as a whole. Id. As summarized by the Ohio Supreme Court in Sunoco
Inc.:
        When confronted with an issue of contract interpretation, [the court’s] role is to
        give effect to the intent of the parties. We will examine the contract as a whole and
        presume that the intent of the parties is reflected in the language of the contract. In
        addition, [the court] will look to the plain and ordinary meaning of the language
        used in the contract unless another meaning is clearly apparent from the contents
        of the agreement. When the language of a written contract is clear, a court may look
        no further than the writing itself to find the intent of the parties. As a matter of law,
        a contract is unambiguous if it can be given a definite legal meaning.

Id. Importantly, when a contract is silent as to a particular condition or term, courts look first to
extrinsic evidence, and then to secondary rules of interpretation, in interpreting it. See, Cadle v.
D’Amico, 66 N.E.3d 1184, 1189 (Ohio Ct. App. 2016)(“Construing a contract against the drafter
is a secondary rule of contract construction, and is applicable when the primary rules of contract
construction, i.e. plain language of the document and extrinsic evidence, in that order, fail to clarify
the meaning of the contract.”).
        The Ohio Business Opportunity Purchasers Protection Act, codified at O.R.C. §1334, et
seq., regulates the sale of “business opportunity plans.” OBOPPA defines a “business opportunity
plan” as “an agreement in which a purchaser obtains the right to offer, sell, or distribute goods or
services under all of the following conditions:
        (1) The goods or services are supplied by the seller, a third person with whom the
        purchaser is required or advised to do business by the seller, or an affiliated person.




                                                   9


18-05024-jpg      Doc 31     FILED 09/30/19        ENTERED 09/30/19 16:15:16              Page 9 of 18
         (2) The purchaser is required to make an initial payment 11 greater than five hundred
         dollars, but less than one hundred thousand dollars, to the seller or an affiliated
         person to begin or maintain the business opportunity plan.
         (3) The seller makes any of the following representations:…
                  (c) That the purchaser can earn a profit in excess of the initial payment;
                  (d) That there is a market for the goods or services.”
O.R.C. 1334.01(D). 12
         Upon review of the Ohio cases in which OBOPPA has been interpreted, the court finds that
none have addressed the precise issue before the court. Specifically, Plaintiffs argue that the Joint
Venture Agreement should be regarded as a solitary agreement and that, accordingly, it qualifies
as “business opportunity plan” under OBOPPA because the “initial payment” required under the
Joint Venture Agreement is under $100,000.00. Plaintiffs further argue that the Joint Venture
Agreement should be construed as separate from the Purchase Agreement because the former
implicates Plaintiffs purchased right to operate under the #Froyo tradename, while the latter
implicates Defendant-Debtor’s sale of assets and a leasehold right to occupy the Niles frozen
yogurt store location. Defendant-Debtor counters with the argument that the Joint Venture
Agreement must be read as a component of the deal the parties agreed to when they executed the
Purchase Agreement, Promissory Note, and Joint Venture Agreement, all on August 27, 2015.
         Put simply, Ohio courts have not yet decided the extent to which an agreement that conveys
both franchise rights and all of the assets necessary for a business to operate falls within
OBOPPA’s ambit. Numerous Ohio courts have held that, where multiple documents refer to one
another and constitute components of a comprehensive agreement, any OBOPPA claim fails if the
initial payment contemplated by the comprehensive agreement exceeds the statutory threshold.


11/ The statute defines “initial payment” as:

         [T]he total amount a purchaser is obligated to pay prior to or during the first six months after
         commencing operation of the business opportunity plan. If an agreement sets forth a specific total
         sale price for purchase of a business opportunity plan, which is to be paid in one or more
         installments, “initial payment” means the entire total sale price. “Initial payment” also includes the
         full amount of any promissory note given by a purchaser, or an affiliated person, to the seller, or an
         affiliated person, prior to or during the first six months after commencing operation of the business
         opportunity plan….

O.R.C. 1334.01(G).

12/ O.R.C. §1334.01(D) lists three other qualifying seller representations not relevant here.


                                                          10


18-05024-jpg        Doc 31       FILED 09/30/19           ENTERED 09/30/19 16:15:16                   Page 10 of 18
See, Watch What Develops Franchise Concepts, Inc. v. Custom 1-Hour Photo, Inc., 1990 WL
163950, 1990 Ohio App. LEXIS 4658 (Ohio Ct. App. October 17, 1990)(finding that OBOPPA
did not apply where two separate documents, which incorporated each other by reference,
described an initial payment in excess of OBOPPA’s threshold); Andrew v. Power Mktg. Direct,
978 N.E.2d 974 (Ohio Ct. App. 2012)(finding that initial payment comprised of license fee and
inventory purchase excepted agreement from OBOPPA); GJ Food Serv. One v. Shepherd, 1998
WL 195698, 1998 Ohio App. LEXIS 1696 (Ohio Ct. App. April 24, 1998)(dismissing OBOPPA
claim where three franchise agreements were components of comprehensive agreement and
combined initial payment under all three exceeded OBOPPA’s initial payment limit).
       However, none of those cases dealt with the issue before this court, namely whether a
hybrid sale of both franchise rights and the whole of a store’s assets, including its leasehold
interest, requires that all agreements that are part of that sale be read together for purposes of
OBOPPA. Further, Plaintiffs point to the legislative purpose of OBOPPA as a basis for arguing
that construing the Purchase Agreement and Joint Venture Agreement as components of a single
agreement would run contrary to OBOPPA’s goal of preventing misleading sales of franchise
opportunities. Nevertheless, the above cited Ohio cases never reached the issue of interpreting
OBOPPA’s purpose, and the plain language of the statute arguably runs contrary to Plaintiffs’
argument that agreements incident to the sale of a potentially qualifying “business opportunity
plan” should be read separately.
       Plaintiffs cite to Bell v. Nat’l Safety Assocs., 1993 U.S. Dist. LEXIS 21302 (S.D. Ohio
October 1, 1993) for the proposition that whether separate agreements should be read together for
purposes of an “initial payment” analysis under OBOPPA is a factual matter to be resolved at trial.
The Bell case is inapposite here because it dealt with a set of facts similar to those dealt with in
other state court cases that have interpreted OBOPPA. In Bell, the court was asked to decide
whether a distributorship agreement that dealt solely with the plaintiff’s right to sell branded air
and water filtration systems fell within OBOPPA’s scope. 1993 U.S. Dist. LEXIS 21302 at *1-2.
Thus, Bell does not provide any guidance in terms of whether an agreement for the sale of both
franchise rights and all of a store’s assets requires that a court read multiple documents together
for purposes of OBOPPA’s “initial payment” threshold.
       Accordingly, because Plaintiffs’ OBOPPA claim raises a novel issue of how to apply an
Ohio statute to a set of facts not yet encountered by an Ohio court, the court declines to decide


                                                11


18-05024-jpg    Doc 31     FILED 09/30/19       ENTERED 09/30/19 16:15:16            Page 11 of 18
Plaintiffs’ OBOPPA claim and dismisses it without prejudice.
II. Exception to Discharge under 11 U.S.C. §523
        Plaintiffs seek a determination that the debt owed them by Defendant-Debtor in connection
with the Niles frozen yogurt store transaction is nondischargeable under 11 U.S.C. §523(a)(2)(A).
Exceptions to discharge are strictly construed against the creditor and liberally in favor of the
debtor. Rembert v. AT&T Universal Card Servs. (In re Rembert), 141 F.3d 277, 281 (6th Cir.
1998); In re Livingston, 372 F. App’x 613, 618 (6th Cir. 2010). Additionally, “[t]he objecting
creditor bears the burden of proof by a preponderance of the evidence to establish the debt is of
the type excepted from discharge.” Brann v. Oxford (In re Oxford), 440 B.R. 772, 777 (Bankr.
W.D. Ky. 2010)(citing In re Molino, 225 B.R. 904, 907 (6th Cir. BAP 1998)); see also, Grogan v.
Garner, 498 U.S. 279, 291, 111 S.Ct. 654, 661, 112 L.Ed.2d 755 (1991).
IIA. 11 U.S.C. §523(a)(2)(A)
        Section 523(a)(2)(A) excepts from discharge a debt “for money, property, [or] services...to
the extent obtained by 13 – (A) false pretenses, a false representation, or actual fraud, other than a
statement respecting the debtor’s or an insider’s financial condition....” In order to except a debt
from discharge under this section, a plaintiff must prove the following elements by a
preponderance of the evidence: (1) the debtor obtained money, property, services or credit through
a material misrepresentation, either express or implied, that, at the time, the debtor knew was false
or made with gross recklessness as to its truth; (2) the debtor intended to deceive the creditor; (3)
the creditor justifiably relied on the false representation; and (4) the creditor’s reliance was the
proximate cause of loss. Rembert, 141 F.3d at 280-81.
        Under §523(a)(2)(A), “false representations and false pretenses encompass statements that
falsely purport to depict current or past facts.” Baker v. Wentland (In re Wentland), 410 B.R. 585,
594 (Bankr. N.D. Ohio 2009)(quoting Peoples Sec. Fin. Co., Inc. v. Todd (In re Todd), 34 B.R.
633, 635 (Bankr. W.D. Ky. 1983)). “False pretenses are distinguishable from false representations
in that ‘a false pretense involves an implied misrepresentation or conduct that is intended to create
and foster a false impression while a false representation involves an express representation.’”
Coughlin Chevrolet, Inc. v. Thompson (In re Thompson), 458 B.R. 409, 421 (Bankr. S.D. Ohio
2011)(quoting Goldberg Securities, Inc. v. Scarlata (In re Scarlata), 127 B.R. 1004, 1009 (N.D.


13/ Enacted in 1984, the Bankruptcy Amendments and Federal Judgeship Act (“BAFJA”) added the phrase “…to
the extent obtained by….” to §523(a)(2).


                                                   12


18-05024-jpg      Doc 31     FILED 09/30/19        ENTERED 09/30/19 16:15:16              Page 12 of 18
Ill. 1991)); see also, Wentland, 410 B.R. at 594.
        In addition to “false representation” and “false pretenses,” the Supreme Court has held
that §523(a)(2)(A) also provides a cause of action for “actual fraud,” or fraud that “[does] not
require a misrepresentation from a debtor to a creditor.” Husky Int’l Elecs., Inc. v. Ritz,
___U.S.___, 136 S.Ct. 1581, 1587, 194 L.Ed.2d 655 (2016); see also, Mellon Bank, N.A. v.
Vitanovich (In re Vitanovich), 259 B.R. 873, 877 (6th Cir. BAP 2001). “’Actual fraud’ includes
fraudulent transfers and “fraudulent conduct” that deals in “acts of concealment and hindrance.”
Husky Int’l Elecs., Inc., 136 S.Ct. at 1587.
       A debtor’s intent to defraud a creditor is measured by a subjective standard and must be
ascertained through review of the totality of the circumstances. Rembert, 141 F.3d at 281-82; see
also, Oxford, 440 B.R. at 777. A finding of fraudulent intent may be made on the basis of
circumstantial evidence or from the debtor’s “course of conduct,” given that direct, express proof
of intent is rarely available. Hamo v. Wilson (In re Hamo), 233 B.R. 718, 724 (6th Cir. BAP 1999)
(quoting Hunter v. Sowers (In re Sowers), 229 B.R. 151, 159 (Bankr. N.D. Ohio 1998)); Oliver v.
Zimmerman (In re Zimmerman), 567 B.R. 521, 526 (Bankr. N.D. Ohio 2017); Risk v. Hunter (In
re Hunter), 535 B.R. 203, 213 (Bankr. N.D. Ohio 2015); Chase Bank v. Brumbaugh (In re
Brumbaugh), 383 B.R. 907, 912 (Bankr. N.D. Ohio 2007); EDM Machine Sales v. Harrison (In re
Harrison), 301 B.R. 849, 854 (Bankr. N.D. Ohio 2003); Oxford, 440 B.R. at 777. “If there is room
for an inference of honest intent, the question of nondischargeability must be resolved in favor of
the debtor.” Zimmerman, 567 B.R. at 526; Wentland, 410 B.R. at 594; Buckeye Retirement Co.,
LLC v. Kakde (In re Kakde), 382 B.R. 411, 427 (Bankr. S.D. Ohio 2008).
       Relevant here, only “the share of money, property, etc., that is obtained by fraud gives rise
to a nondischargeable debt.” Cohen v. de la Cruz, 523 U.S. 213, 218, 118 S.Ct. 1212, 1216, 140
L.Ed.2d 341 (1998). Accordingly, the focus of a §523(a)(2)(A) analysis is on whether the debt at
issue arises from a fraudulent act or actions. See, Id.; see also, Ghadimi v. Ashai (In re Ashai), 211
F.Supp.3d 1215, 1237-38 (C.D. Cal. 2016)(collecting cases holding that §523(a)(2)’s “to the extent
obtained by” language precludes a finding of nondischargeability where the fraudulent
misrepresentation occurred after the debt arose); Weems & Stephens Equine Hosp., Inc. v. Hancz
(In re Hancz), 2010 WL 3909959 at *3, 2010 Bankr. LEXIS 3473 at **7-10 (Bankr. N.D. Ill.
September 30, 2010)(finding that a fraudulent statement made after the debt at issue arose could
not support a finding of nondischargeability under §523(a)(2)(A)).


                                                 13


18-05024-jpg     Doc 31     FILED 09/30/19       ENTERED 09/30/19 16:15:16            Page 13 of 18
IIB. The Debt Owed Plaintiffs by Defendant-Debtor is Nondischargeable Under
§523(a)(2)(A)
       In applying §523(a)(2)(A) to the facts established at trial, the court finds that Plaintiffs have
met their burden as to all four elements. Accordingly, the court finds that Defendant-Debtor Eno
Iftiu’s various misrepresentations and omissions surrounding the Niles frozen yogurt store
transaction warrant a determination that his debt owed to Plaintiffs, in an amount not yet decided,
is nondischargeable under §523(a)(2)(A).
       Defendant-Debtor obtained property through material false representations and false
pretenses, satisfying the first §523(a)(2)(A) element. The court finds that Defendant-Debtor’s
conduct as he induced Plaintiffs into purchasing the Niles frozen yogurt store included numerous
misrepresentations and omissions. First, at the time of the Niles frozen yogurt store transfer, and
the Plaintiffs’ payment to Defendant-Debtor, Defendant-Debtor had nothing to transfer.
Defendant-Debtor had not yet purchased the Niles frozen yogurt store from the Stark Enterprises-
owned entity. Yet, he purported to sell the Niles location through an LLC, EVI Holdings, despite
there being no evidence that the assets were ever transferred to that entity, and Defendant-Debtor
misrepresented that there were no liens on the personal property purportedly being transferred.
       Second, Defendant-Debtor obtained the benefit of $87,695.00 in the form of Plaintiffs’
$80,000.00 down payment and the $7,695.00 for miscellaneous costs and signage that took months
to arrive. As established by the parties’ testimony at trial, Defendant-Debtor presented Plaintiffs
with highly misleading sales projections that omitted the financial risks inherent to operating a
frozen yogurt store under a relatively unknown tradename. Defendant-Debtor also failed to
disclose a host of information pertinent to Plaintiffs’ decision to purchase the Niles frozen yogurt
store, including Defendant-Debtor’s personal financial condition and the financial condition of his
prior frozen yogurt stores.
       Additionally, the record reflects that Defendant-Debtor’s numerous misrepresentations and
omissions were material with regard to the Niles frozen yogurt store deal. Had Defendant-Debtor
disclosed his actual financial interest in the Niles frozen yogurt store, he would have revealed to
Plaintiffs that neither he nor his LLC owned the Niles location on August 27, 2015, that he was
still in talks with Stark Enterprises regarding his purchase of that location, and that Stark
Enterprises would receive a perfected security interest [Pl. Ex. 16] in the assets Defendant-Debtor
was representing as free and clear of all liens and encumbrances.
       Heather Lowery also credibly testified that the Lowerys believed the Niles frozen yogurt

                                                  14


18-05024-jpg     Doc 31       FILED 09/30/19      ENTERED 09/30/19 16:15:16             Page 14 of 18
store deal to be an exciting opportunity, an impression Defendant-Debtor encouraged by providing
Plaintiffs with sales figures for the Menchies store that previously operated at the Niles location,
rather than for any of the #Froyo locations that he had actually operated.
        In sum, the court finds that the first §523(a)(2)(A) element has been met here because
Defendant-Debtor obtained a benefit through material misrepresentations and omissions that he
knew were false or highly misleading as he made them.
        As for the second element, which looks to the Debtor’s intent, the court finds that the
evidence presented at trial established that Defendant-Debtor intended to deceive Plaintiffs
throughout the Niles frozen yogurt store transaction. Defendant-Debtor provided Plaintiffs with a
host of false or highly misleading information, from representing that he owned the Niles store he
was purporting to sell on August 27, 2015 to providing Plaintiffs with financial projections for a
store that operated under a well-known brand unrelated to the #Froyo tradename that was to be
used by Plaintiffs. Further, Heather Lowery credibly testified that Defendant-Debtor represented
that he was not charging Plaintiffs any premium, when, as revealed at trial, he had marked up the
purchase of the Niles location from $75,000.00 to $135,000.00. These acts demonstrate a
purposeful course of fraudulent conduct on his part, rather than one of inadvertence or carelessness.
See, Hamo, 233 B.R. at 724. In other words, the record reflects that Defendant-Debtor acted
deliberately when he presented Plaintiffs with a false picture of what he owned and what they
could expect when they paid to purchase the Niles frozen yogurt store.
        Thus, the court finds that Plaintiffs have met their burden under the second element of
§523(a)(2)(A).
        The evidence presented at trial also showed that Plaintiffs were justified in relying on
Defendant-Debtor’s numerous misrepresentations and omissions, satisfying the third
§523(a)(2)(A) element.         Defendant-Debtor had prior experience in operating frozen yogurt
businesses, and Plaintiffs not only had no experience in running a business at all, neither Torono
nor Heather Lowery had ever taken even a single business class. It is true that Plaintiffs did not
consult with their own attorney 14 at any point during the Niles frozen yogurt store transaction.
However, because they considered him family, Plaintiffs had no reason to suspect that Defendant-
Debtor would defraud them. Accordingly, the court finds that the third §523(a)(2)(A) element is


14/ On Defendant-Debtor’s recommendation, Plaintiffs acted through Eno Iftiu’s attorney, Mr. Abbas, in creating
their LLC.


                                                       15


18-05024-jpg       Doc 31      FILED 09/30/19          ENTERED 09/30/19 16:15:16                Page 15 of 18
met here because Plaintiffs, inexperienced in running a business, were justified in relying on
Defendant-Debtor’s misrepresentations and omissions. See, In re Oster, 474 Fed.Appx. 422, 425
(6th Cir. March 26, 2012)(“‘justifiable reliance,’ the standard for §523(a)(2)(A) claims.”).
       Lastly, in analyzing the fourth §523(a)(2)(A) element, which looks to whether Plaintiffs’
reliance on Defendant-Debtor’s misrepresentations was the proximate cause of their loss, the court
finds that Plaintiffs have met their burden. Heather Lowery credibly testified that practically
everything about the Niles frozen yogurt store deal appeared to be positive and an indication that
they should go through with the deal. The court need not decide whether Plaintiffs would have
gone through with the Niles frozen yogurt store deal at all had they known the truth in order to
find that, at a minimum, the deal likely would have looked very different, particularly in terms of
finances. Not only would Plaintiffs have known that they would have needed to consult with Stark
Enterprises, the entity that actually owned the Niles location when the parties executed the
Purchase Agreement and Joint Venture Agreement, Plaintiffs would have known that Defendant-
Debtor was charging them a $60,000.00 premium and that his history of running frozen yogurt
stores was less than successful.
       Although the court is not determining the specific amount of damages suffered by
Plaintiffs, it does decide that the as-of-yet undetermined harm suffered by Plaintiffs in connection
with the Niles frozen yogurt store transaction were caused by Defendant-Debtor’s fraudulent
conduct.
       Defendant-Debtor argues that Plaintiffs cannot establish that his misrepresentations caused
the damages Plaintiffs allege. Because the Niles frozen yogurt business was unprofitable before
Plaintiffs and Defendant-Debtor entered into the Purchase Agreement and Joint Venture
Agreement, Defendant-Debtor argues, Plaintiffs cannot link the harm they suffered with
Defendant-Debtor’s various misrepresentations and omissions. Essentially, Defendant-Debtor
argues that the Niles frozen yogurt store’s failure was inevitable and not a result of his
misrepresentations and omissions.
       First, there was no credible evidence presented at trial showing that the Frozen Yogurt
Business was unprofitable when Stark Enterprises operated at that location. In fact, Mr. Coven
credibly testified that the Niles location was operating relatively normally prior to Plaintiffs
transaction with Defendant-Debtor. Further, Defendant-Debtor used “the numbers” from the
Stark-operated Niles location to show the Lowerys that it was profitable.


                                                16


18-05024-jpg    Doc 31     FILED 09/30/19       ENTERED 09/30/19 16:15:16            Page 16 of 18
         Moreover, the court finds this argument unavailing because Plaintiffs have established that
they relied on Defendant-Debtor’s portrayal of the Niles frozen yogurt store transaction as a good
deal. Defendant-Debtor not only failed to inform Plaintiffs that a third-party (Stark Enterprises)
has a security interest in assets that appear to have remained in Defendant-Debtor’s name
throughout the transaction, he lied to them in order to charge a premium for a store that he did not
actually own at the time of the sale. Plaintiffs also considered Defendant-Debtor family. Thus,
Plaintiffs were not on notice that they should consult with another attorney, review the documents
reflecting the purchase from Stark Enterprises, investigate Defendant-Debtor’s business history,
or otherwise attempt to minimize the risk they were taking on when they entered into the Purchase
Agreement/Joint Venture Agreement. In other words, Plaintiffs’ reliance on Defendant-Debtor’s
status as an extended family member and his numerous misrepresentations/omissions played a
primary role in causing Plaintiffs’ as-of-yet undetermined damages.
         Section 523(a)(2)(A) asks a broad question, namely whether the debtor received property
as a result of fraudulent conduct, which can include, for example, a seller’s knowing attempt to
sell property that he does not in fact own. “Once it is established that specific money or property
has been obtained by fraud…‘any debt’ arising therefrom is excepted from discharge.” Cohen, 523
U.S. at 218, 118 S.Ct. at 1216. Given the voluminous amount of evidence in the record indicating
that Defendant-Debtor conducted himself dishonestly throughout his engagement with Plaintiffs,
and received over $95,000.00 from Plaintiffs as a result, the court finds that Plaintiffs’ as-of-yet
undetermined damages arising out of their engagement with Defendant-Debtor 15 are
nondischargeable under §523(a)(2)(A).
                                                 CONCLUSION
         Plaintiffs’ OBOPPA claim wades into waters not yet charted by Ohio courts, and Ohio’s
interest in delineating the contours of its franchise/business opportunity law strongly weighs in
favor of allowing Ohio courts to do so in the first instance. Accordingly, the court will dismiss
Plaintiffs’ OBOPPA claim without prejudice.



15/ As stated by the United States Supreme Court in Cohen, “the phrase ‘to the extent obtained by’ in
§523(a)(2)A)…does not impose any limitation on the extent to which ‘any debt’ arising from fraud is excepted from
discharge.” 523 U.S. at 218, 118 S.Ct. at 1216. Thus, “[t]he phrase makes clear that the share of money, property,
etc., that is obtained by fraud gives rise to a nondischargeable debt.” Id. Accordingly, any debt that is proven to have
arisen as a result of fraud under §523(a)(2)A) is excepted from discharge, including debts that arise from breach of
contract claims that implicate fraud. See, Id.; Hunter, 535 B.R. at 218 (holding that proof of a breach of contract,
alongside a demonstration of an intent to deceive, qualifies a debt as nondischargeble under §523(a)(2)(A)).


                                                          17


18-05024-jpg        Doc 31       FILED 09/30/19           ENTERED 09/30/19 16:15:16                   Page 17 of 18
       However, the facts presented at trial established that Defendant-Debtor committed fraud
throughout the Niles frozen yogurt store transaction with Plaintiffs. Accordingly, the court finds
that the undetermined debt Defendant-Debtor owes Plaintiffs in relation to the Niles frozen yogurt
store transaction is nondischargeable under §523(a)(2)(A).
       THEREFORE, for the foregoing reasons, good cause appearing,
       IT IS ORDERED that Plaintiffs Torono Lowery and Niles Froyo, LLC’s claim brought
under the Ohio Business Opportunity Purchasers Protection Act be, and hereby is, DISMISSED
WITHOUT PREJUDICE.
       IT IS FURTHER ORDERED that the undetermined debt owed to Plaintiffs Torono
Lowery and Niles Froyo, LLC by Defendant-Debtor Eno Iftiu is nondischargeable under
§523(a)(2)(A). A separate judgment shall issue consistent with this memorandum.




                                               18


18-05024-jpg    Doc 31     FILED 09/30/19      ENTERED 09/30/19 16:15:16           Page 18 of 18
